DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97, except where lined through.  The references which were lined through, i.e. JP 2014-524358 and JP 54-10751, do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098070 to Masato Nakamura in view of U.S. Patent No. 5,313,742 to Corcoran, Jr. et al. (hereinafter Corcoran).
References made to the paragraphs of Nakamura refer to the pages and/or paragraphs of translated document attached to this Office Action.

With respect to claim 1, Nakamura teaches a cutting blade having a circular plate-shaped blade main body, i.e. a disc shape, (Nakamura, claim 1 and Figures and [0002] in page 4), wherein the cutting blade is manufactured by forming a slurry comprising mixing a solvent (i.e. liquid medium), abrasive grains, a fibrous filler in a resin phase, followed by a spreading process wherein the slurry is dropped onto the rotation center of a rotary body and spreads into a sheet-like form by centrifugal force, followed by a molding process (Nakamura, claim 4, [0010], [0024]).  This is followed by compression and heat treatment process wherein the blade main body material is hot-pressed (Nakamura, claim 4, [0010], [0024]). Thus, the reference is seen to also render obvious the claimed process steps which include the mixing, compressing of cold 
With respect to the recitation of “when the blade main body is divided into a plurality of regions at a mutually equal angle around the central axis of the blade main body, then a ratio of a content of the fibrous fillers measured in each region to an overall content of the fibrous fillers in the blade main body as a whole is from 90 to 110%”, it is to be noted that this recitation is interpreted to mean that the distribution of the fibrous filler is uniform, and that if the main body is divided into a plurality of regions at a mutually equal angle, the amount of fibrous filler is the same in each region. Table 1, as presented in the specification of the original disclosure of the present Application under examination, has been relied on to reach this interpretation. Considering this interpretation, it is to be noted that Nakamura does not make any references to any lack of uniformity in the distribution of the fibrous fillers; in fact, Nakamura discloses that optimum result for an effective cutting blade is obtained when the fibrous filler amount is between 15 to 60% by volume based on the amount by volume of the resin (Nakamura, [0022] in page 14). It is, in fact, noted that Nakamura is drawn to suppressing the blade thinning and irregular abrasion while increasing the rigidity of the blade main body (Nakamura, [0011] in page 8, [0023] in page 15). This range includes the value of 50 vol%, which would imply that the volume percent of the fibrous filler is half of the volume of the resin. Considering the fact that the cutting body is a cutting blade having disc shape, and the fact that the amount, in volume percent, of the fibrous filler can be half of the amount of the resin, and the fact that the reference is drawn to 
In the alternative, with respect to the recitation of “when the blade main body is divided into a plurality of regions at a mutually equal angle around the central axis of the blade main body, then a ratio of a content of the fibrous fillers measured in each region to an overall content of the fibrous fillers in the blade main body as a whole is from 90 to 110%”, it is to be noted that this recitation only further limits the claim “when” the blade main body is divided into a plurality of regions at a mutually equal angle around the central axis of the blade main body. It should be noted that there is no disclosure in the original specification as to any break down of the cutting blade main body into regions. In other words, it is a hypothetical break down or division. Because 
With respect to the resin, according to the original disclosure of the present Application under examination, by “thermocompression-bondable resin”, it is meant thermosetting resin such as polybenzimidazole (see specification, page 7, lines 5 and 6). However, Nakamura discloses phenolic resin as one example of a suitable resin used in that reference, and phenolic resin as well as polybenzimidazole are considered to be functionally equivalent according to Corcoran which is also in the same field of abrasive industry forming bonded abrasive tools such as cutting wheels (Corcoran, column 4, lines 9-14) (see MPEP 2144.06). 
Assuming arguendo, it is to be noted that Nakamura discloses that the resin bond is “not limited” to the ones recited in said reference; thus, it would be well reasonable and within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have used polybenzimidazole, which is disclosed to be a polymer bond material for abrasive wheels of the thin cut-off type as that shown by Corcoran (column 3,lines 5-8) in the teachings of Nakamura motivated by the fact that Nakamura is not limited to the specific resins disclosed by said reference, and the fact that the polybenzimidazole is been known to be functionally equivalent to phenolic resin as that taught and shown by Corcoran, which is also in the same field of endeavor.

	With respect to claim 2, the combination of references is seen to render the claim obvious because Nakamura discloses mixing the solvent (i.e. liquid medium) with fibrous filler and abrasive grains in a resin, and this is taken to render claim 2 obvious, prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04 (IV) (C)). It is noted that the original disclosure of the present Application under examination discloses that by mixing the powder followed by dropwise adding of the dispersion medium certain effects such as suppressing variation in the density as well as uniform yet random distribution of fibrous filler are achieved (specification, [0041] in pages 20-21). Having this disclosure in mind, it important to note that Nakamura reference also discloses achieving a suppression in blade thinning and irregular abrasion (Nakamura, [0027] in page 17), and as it was rendered obvious above (see the rejection of claim 1), it is reasonable to expect that the cutting blade of Nakamura has a uniform distribution of fibrous filler in the resin and optimum amount of filler for the purpose of improving life time of the tool. Considering the advantages disclosed by Nakamura, it is expected of their cutting blade to have a uniform density because it is not difficult to envision that a non-uniform density would result in irregular abrasion. Thus, no unexpected result is seen to be drawn from the claimed order. 
	With respect to the claimed limitation of “flattening” a surface of the mixed powder, as noted above in the rejection of claim 1, Nakamura discloses a process which involves molding into a specific shape, i.e. circular plate shape, and compressing, which is taken to render the “flattening” step obvious. 

	Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitation of claims 1 and 3 with particular attention given to the kinetamtic viscosity of the liquid medium of claim 1 being in the range of 2.3 mm2/s or less.
The combination of references, in particular, Nakamura, discloses the use of IPA solvent, i.e. isopropyl alcohol, which is known in the art to have a dynamic viscosity of 2.4 cP (see U.S. Pat. No. 2009/0283718 to Yao, [0037]) and a density of 0.7 to 0.8 g/cm3 (see U.S. Pat. No. 2010/0206337 to Hiroshiro et al. [0065] and [0068]). Kinematic viscosity is the ratio of dynamic viscosity over density, which using the data obtained from the cited references, would result in 3.0 to 3.4 mm2/s, higher than the claimed range. It is to be noted that the viscosity and density of isopropyl alcohol are considered recognized values irrespective of the field of art that Yao and Hiroshiro are drawn to.
Further search did not result in any other reference rendering the claimed method of claim 1 obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/
Primary Examiner, Art Unit 1731